Case 3:20-cv-00045-JPJ-PMS Document 148 Filed 03/29/21 Page 1 of 2 Pageid#: 15844




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                      CHARLOTTESVILLE DIVISION

   WILD VIRGINIA,                                      )
   VIRGINIA WILDERNESS COMMITTEE,                      )
   UPSTATE FOREVER,                                    )
   SOUTH CAROLINA WILDLIFE FEDERATION,                 )
   NORTH CAROLINA WILDLIFE FEDERATION,                 )
   NATIONAL TRUST FOR HISTORIC                         )
     PRESERVATION,                                     )
   MOUNTAINTRUE,                                       )
   HAW RIVER ASSEMBLY,                                 )
   HIGHLANDERS FOR RESPONSIBLE                         )
     DEVELOPMENT,                                      )
   DEFENDERS OF WILDLIFE,                              )
   COWPASTURE RIVER PRESERVATION                       )
     ASSOCIATION,                                      )
   CONGAREE RIVERKEEPER,                               )
   THE CLINCH COALITION,                               )
   CLEAN AIR CAROLINA,                                 )
   CAPE FEAR RIVER WATCH,                              )
   ALLIANCE FOR THE SHENANDOAH                         )
     VALLEY, and                                       )
   ALABAMA RIVERS ALLIANCE,                            )
                                                       )
                          Plaintiffs,                  )
                                                       )
   v.                                                  )       Case No.
                                                       )     3:20CV00045
                                                       )
   COUNCIL ON ENVIRONMENTAL QUALITY,                   )
   and                                                 )
   MARY NEUMAYER IN HER OFFICIAL                       )
     CAPACITY AS CHAIR OF THE                          )
     COUNCIL ON ENVIRONMENTAL                          )
     QUALITY,                                          )
                                                       )
                          Defendants,                  )
   and                                                 )
Case 3:20-cv-00045-JPJ-PMS Document 148 Filed 03/29/21 Page 2 of 2 Pageid#: 15845




   AMERICAN FARM BUREAU FEDERATION,                          )
   AMERICAN FOREST RESOURCE COUNCIL,                         )
   AMERICAN FUEL & PETROCHEMICAL                             )
     MANUFACTURERS,                                          )
   AMERICAN PETROLEUM INSTITUTE,                             )
   AMERICAN ROAD & TRANSPORTATION                            )
     BUILDERS ASSOCIATION,                                   )
   CHAMBER OF COMMERCE OF THE UNITED                         )
     STATES OF AMERICA,                                      )
   FEDERAL FOREST RESOURCE COALITION,                        )
   INTERSTATE NATURAL GAS ASSOCIATION                        )
     OF AMERICA, and                                         )
   NATIONAL CATTLEMEN’S BEEF                                 )
     ASSOCIATION,                                            )
                                                             )
                            Defendants-Intervenors.          )



                                       ORDER

        Defendants’ Motion for Remand Without Vacatur will be argued on April 21,

  2021, at the time and method previously scheduled. The parties may use their time

  allotted to argue both the pending motions for summary judgment or the motion for

  remand, or both, as they desire, subject to possible questions from court as to both

  motions.

        It is so ORDERED.

                                                ENTER: March 29, 2021

                                                /s/ JAMES P. JONES
                                                United States District Judge




                                          -2-
